Case:13-00415-EAG13 Doc#:230 Filed:10/06/20 Entered:10/06/20 16:27:58       Desc: Main
                           Document Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO



  IN RE:                                            CASE NO: 13-00415-EAG

    JOSE RAMON VEGA ARROYO                                CHAPTER 13

                   DEBTOR




         DEBTOR-APPELLANT’S DESIGNATION OF ITEMS TO BE
       INCLUDED IN THE RECORD AND STATEMENT OF ISSUES ON
                            APPEAL



  TO THE HONORABLE BANKRUPTCY COURT:

           COMES NOW Debtor-Appellant Jose Ramon Vega Arroyo, through the

  undersigned attorney, and very respectfully states and prays:

           Pursuant to Federal Rule of Appellate Procedure 6(b)(2)(B) and Federal

  Rule of Bankruptcy Procedure 8009 the Debtor/Appellant respectfully designates

  the items to be included in the record on appeal to the First Circuit and the

  statement of the issues to be presented.

  A) DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON
  APPEAL:

           Case No. 13-00415-EAG

           1. Docket 1 (1/23/13) – Chapter 13 Voluntary Petition.

           2. Docket 41 (12/20/13) – Amended Chapter 13 Plan dated 12/20/13.

           3. Docket 46 (1/13/14) – Trustee favorable recommendation of plan dated
Case:13-00415-EAG13 Doc#:230 Filed:10/06/20 Entered:10/06/20 16:27:58      Desc: Main
                           Document Page 2 of 5



  12/20/13.

        4. Docket 47 (3/11/14) – Order Confirming Plan dated 12/20/2013.

        5. Docket 107 (10/19/16) – Motion for Post Confirmation Modification of

  Chapter 13 Plan.

        6. Docket 109 (10/20/16) – Trustee favorable recommendation of debtor's

  plan dated 10/19/16.

        7. Docket 111 (11/16/16) – Order Confirming Debtor's Post Confirmation

  Modification Chapter 13 plan dated 10/20/16.

        8. Docket 173 (4/02/18) – Trustee's Certification To Close Case With

  Discharge.

        9. Docket 174 (4/02/18) – Trustee Final Report and Account Plan

  Completed and (30) days objection language for trustee's discharge.

        10. Docket 175 (4/17/2018) – Discharge of Debtor.

        11. Docket 177 (5/07/18) – Order Discharging Trustee and Closing Estate.

        12. Docket 179 (7/19/19) – Motion to Reopen Chapter 13 Case and Grant

  Alfredo Cancel Irizarry Leave to Consummate Judgment.

        13. Docket 189 (9/09/19) – Opposition to Motion to Reopen Case at docket

  no. 179.

        14. Docket 192 (9/30/19) – Reply to Opposition To Motion for Leave to

  Alfredo Cancel Irizarry to Consummate Judgment.

        15. Docket 196 (10/22/19) –         Motion submitting documents: Certified

  Translation and to be Excuse for late filing.
Case:13-00415-EAG13 Doc#:230 Filed:10/06/20 Entered:10/06/20 16:27:58        Desc: Main
                           Document Page 3 of 5



         16. Docket 201 (12/19/19) – Minutes of the proceedings: Order.

         17. Docket 206 (2/13/20) – Memorandum of law in compliance with Court

  order at docket no. 201.

         18. Docket 211 (3/17/20) – Reply to Jose Ramon Vega's Memorandum of

  Law.

         19. Docket 212 (8/13/20) – Opinion and Order.

 B) STATEMENT OF THE ISSUES ON APPEAL:

         1. Whether the Honorable Bankruptcy Court for the District of Puerto Rico

  erred in determining that the order of confirmation of the plan precludes Alfredo

  Cancel Irizarry from executing a state court judgment issued after the case was

  confirm.

         2. Whether the Honorable Bankruptcy Court for the District of Puerto Rico

  erred in determining that the discharge order prohibits Alfredo Cancel Irizarry

  from executing a state court judgment issued after the case was confirm.




         WHEREFORE, Debtor/Appellant respectfully requests that this Honorable

  Panel: take notice of the docket entries which are relevant to the instant appeal;

  and, take notice of the statement of the issues to be decided.




  RESPECTFULLY SUBMITTED,
Case:13-00415-EAG13 Doc#:230 Filed:10/06/20 Entered:10/06/20 16:27:58   Desc: Main
                           Document Page 4 of 5



  In Yauco, Puerto Rico, this 6 day of October, 2020.


  NYDIA GONZALEZ ORTIZ

  /s/ Nydia Gonzalez Ortiz
  11 Betance St.
  Yauco, P.R. 00698
  Tel. (787) 267-2205
  Fax (787) 873-00206
  bufetesg@gmail.com




                             CERTIFICATE OF SERVICE
Case:13-00415-EAG13 Doc#:230 Filed:10/06/20 Entered:10/06/20 16:27:58         Desc: Main
                           Document Page 5 of 5



           I HEREBY CERTIFY that on October 06, 2020, I electronically filed the

     foregoing with the Clerk of the Court using the CM/ECF system, and a copy will be

     generated by the system to the attorney(s) of record for the parties.



     NYDIA GONZALEZ ORTIZ

     /s/ Nydia Gonzalez Ortiz
 
